                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Praxair Distribution, Inc.,                              Case No. 18-cv-1321 (WMW/BRT)

                              Plaintiff,
                                                                    ORDER
        v.

Irish Oxygen Company,

                              Defendant.


       Before the Court is Praxair Distribution, Inc.’s (Praxair) request for attorneys’ fees,

non-taxable costs, and interest. (Dkt. 129.)

       Praxair is a corporation that sells industrial and medical gases. Irish Oxygen

Company was a customer of Praxair. Praxair brought this action against Irish Oxygen

Company for nonpayment of invoices for services provided by Praxair. The Court granted

Praxair’s motion for default judgment against Irish Oxygen Company and awarded Praxair

$661,653.10 in damages, “subject to increase based on a Bill of Costs to be submitted by

Praxair . . . detailing the amount of interest, attorneys’ fees, and costs sought.” Praxair now

seeks to recover $288,867.75 in attorneys’ fees, $20,667.99 in non-taxable costs not

included in the Bill of Costs, and $200,328.34 in interest on unpaid invoices through

December 31, 2019.

       Praxair maintains that the parties’ Product Supply Agreement (Agreement) provides

that if legal action must be taken to collect Irish Oxygen Company’s delinquent account or

otherwise enforce the terms and conditions of the Agreement, Irish Oxygen Company will
pay Praxair “all fees and costs of such collection, recovery or enforcement including

reasonable legal fees and expenses.” Praxair also asserts that the Agreement specifically

provides for Irish Oxygen Company to pay interest in the amount of 18% per annum. But

the record does not include the operative Agreement.

       As this action is brought pursuant to this Court’s diversity jurisdiction, state law

governs the availability of attorneys’ fees and pre-judgment interest when neither a

conflicting federal statute nor a conflicting federal court rule applies. Weitz Co. v. MH

Wash., 631 F.3d 510, 528 (8th Cir. 2011). Whether the parties’ Agreement is governed by

the laws of Minnesota or Illinois cannot be determined from the record, nor can the Court

interpret or apply the terms of the Agreement, because the record does not include the

Agreement that forms the basis of Praxair’s request for attorneys’ fees and interest.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that the request for attorneys’ fees, non-taxable costs, and

interest submitted by Plaintiff Praxair Distribution, Inc., (Dkt. 129), is DENIED

WITHOUT PREJUDICE. Any supplemental request for attorneys’ fees, costs, and

interest that includes supporting documentation shall be filed within 30 days after the date

of this Order.


Dated: April 2, 2020                                    s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
